1    RADOSLOVICH | SHAPIRO, PC
     Frank M. Radoslovich, SBN 161457
2    Email: frank@radshap.com
     701 University Avenue, Suite 100
3    Sacramento, CA 95825
     Telephone: (916) 565-8161
4    Facsimile: (916) 565-8170
5    Attorney for Plaintiff Vietnam Reform Party
     (a/k/a/ Việt Nam Canh Tân Cách Mạng Ðảng
6
     or Viet Tan), an unincorporated association
7

8                              UNITED STATES DISTRICT COURT
9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10   VIETNAM REFORM PARTY (a/k/a/ Việt ) Case No. 4:17-CV-00291-HSG
     Nam Canh Tân Cách Mạng Ðảng or Viet Tan), )
11   an unincorporated association,            ) ORDER AND JUDGMENT
                                               )
12                  Plaintiff,                 )
                                               )
13   v.                                        )
                                               )
14   VIET TAN - VIETNAM REFORM PARTY, a )
     California nonprofit corporation, et al., )
15                                             )
                   Defendants.                 )
16

17          This matter came before the Court on Plaintiff’s Application for Entry of a Default
18   Judgment against Defendants, Michelle Duong (“Duong”) and Viet Tan – Vietnam Reform Party,
19   a California corporation (“VT Corp”) (collectively, “Defendants”), under Rule 55(b)(2) of the
20   Federal Rules of Civil Procedure. (Dkt. No. 86).
21          On August 26, 2019, the Court granted in part and denied in part Plaintiff’s Motion for
22   Default Judgment. (Dkt. No. 90). On September 4, 2019, the court issued an order for Plaintiff to
23   show cause why the remaining claims in this case should not be dismissed for failure to prosecute.
24   (Dkt. No. 91). On September 11, 2019, Plaintiff’s counsel advised the Court that Plaintiff will
25   dismiss all remaining claims. (See Dkt. No. 95). On September 13, 2019, Plaintiff dismissed all
26   remaining claims against Defendant Duong. (Dkt. No. 96). On September 27, 2019, Plaintiff
27   dismissed its trademark dilution claim against all Defendants without prejudice. (Dkt. No. 103).
28   For the foregoing reasons, the Court finds as follows:


                                                     1

     ORDER AND JUDGMENT                                       CASE NO. 4:17-CV-00291-HSG
1             1.     Defendant Duong in not a minor, incompetent person, nor member of the military
2    service of the United States;
3             2.     Defendant Duong did not appear or otherwise defend in this action.
4             IT IS HEREBY ORDERED that:
5             As to Defendant VT Corp, the Motion for Entry of Default Judgment is GRANTED for
6    its trademark infringement claims under the Lanham Act and California common law, and unfair
7    competition claims under California Business & Professions Code, section 17200, et seq. and
8    California common law; it is
9             FURTHER GRANTED that Plaintiff’s Request for Declaratory Judgment that Plaintiff
10   owns the trademarks “Vietnam Reform Party,” “Việt Nam Canh Tân Cách Mạng Ðảng,” “Việt
11   Tân”, and “Viet Tan,” and Defendants have infringed on Plaintiff’s rights to those Marks. The
12   Court further GRANTS Plaintiff’s Request for Permanent Injunction, consistent with the language
13   below:
14            Defendant VT Corp, and all its officers, agents, servants, employees, and attorneys, and
15   all those in active concert or participation with any of them, ARE PERMANENTLY
16   RESTRAINED AND ENJOINED FROM:
17                   1. Using “Vietnam Reform Party,” “Việt Nam Canh Tân Cách Mạng Ðảng,”
18                       “Việt Tân”, and “Viet Tan,” (collectively “the Marks”), or any confusingly
19                       similar version or variation of the Marks, in any jurisdiction in the United
20                       States, except to refer to Plaintiff.
21                   2. Representing to any media, person, entity, or the public that Defendant has any
22                       rights to the Marks.
23                           a. For purposes of the injunction, the term “person” shall be defined as
24                               set forth in 15 U.S.C. § 1127, which includes, but is not limited to,
25                               Plaintiff’s members, the media, or any other person.
26                   3. Sending cease-and-desist-letters, or any other communication as defined in 18
27                       U.S.C. § 2510, asserting any right to preclude others, including but not limited
28                       to plaintiff, from using the Marks.


                                                        2

     ORDER AND JUDGMENT                                          CASE NO. 4:17-CV-00291-HSG
1    IT IS FURTHER ORDERED that:
2           Upon a showing made to this Court, Plaintiff is entitled to a Judgment against said
3    Defendant for reasonable attorneys’ fees and cost incurred in prosecution of this action. Plaintiff
4    shall submit evidence of its reasonable attorneys’ fees within 14 days of the date of this Order.
5    IT IS SO ORDERED.
6

7
     DATED: 9/30/2019                                     ____________________________
8
                                                          United States District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      3

     ORDER AND JUDGMENT                                       CASE NO. 4:17-CV-00291-HSG
